Exhibit 10.2
ASSIGNMENT OF SHARES
     This Assignment of Shares (“Assignment”) dated as of February 28, 2011 is
between P & C Holdings, L.L.C., a Florida limited liability company
(“Assignor”), Nicholas Cascione, an individual and resident of the State of
Florida and the sole member of the Assignor (the “Member”), and Swisher Hygiene
Inc., a Delaware corporation (“Assignee”).
     WHEREAS, Assignee, SWSH Merger Sub, Inc., a Florida corporation and a
wholly-owned subsidiary of Assignee (“Sub”), Choice Environmental Services,
Inc., a Florida corporation (the “Company”), and certain shareholders of the
Company, are parties to that certain Agreement and Plan of Merger dated as of
February 13, 2011, as amended (the “Merger Agreement”), pursuant to which the
Sub has agreed to merge with and into the Company, where the Company shall be
the surviving entity in the Merger and become a wholly owned subsidiary of the
Assignee. All capitalized terms used in this Assignment, but not otherwise
defined herein, have the meaning given such terms in the Merger Agreement; and
     WHEREAS, pursuant to the Merger Agreement, the Assignee has agreed to pay
to the Security Holders the Merger Consideration in consideration for all of the
issued and outstanding securities of the Company; and
     WHEREAS, the Assignor owns 377,000 shares of the Company Common Stock, and
has agreed to sell, assign, transfer, convey, set over and deliver all of such
shares and assign all of the Assignor’s rights as a shareholder of the Company
and the Assignor’s rights and interests under the Merger Agreement to the
Assignee, and Assignee has agreed to acquire such shares and to be the assignee
of all such rights and interests thereto and under the Merger Agreement, in
accordance with and subject to the terms of this Assignment.
     NOW, THEREFORE, in consideration of the foregoing recitals, which are true
and correct and are incorporated herein by this reference, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged the parties agree as
follows:
     1. Assignment of Company Shares. Assignor hereby irrevocably sells,
assigns, transfers, conveys, sets over and delivers to Assignee all of
Assignor’s right, title and interest in and to 377,000 shares of the Company
Common Stock, evidenced by stock certificate number 106 (the “Certificate”),
which constitutes 9.98% of the Company’s Capital Stock (the “Assigned Shares”),
free and clear of all Liens. As the assignee of the Assigned Shares, the
Assignee shall succeed to all of the Assignor’s right, title and interest as a
Security Holder under the terms of the Merger Agreement, and shall be entitled
to the Merger Consideration that the holder of the Assigned Shares shall receive
thereunder.
     2. Delivery of Certificate; Stock Power. Assignor herewith delivers the
original Certificate to Assignee for transfer to Assignee and hereby irrevocably
appoints any officer or authorized agent of the Company as attorney to transfer
the Assigned Shares on the books of the Company with full power of substitution
in the premises.
     3. Consideration. In consideration of Assignor’s assignment and delivery of
all of the Assigned Shares to the Assignee, Assignee shall pay to the Assignor
$5,700,000.00 (the “Consideration”), by wire transfer of immediately available
funds to an account designated by Assignor. Assignor acknowledges receipt of the
Consideration. Assignor shall be responsible for paying any income taxes due on
the Consideration.
     4. Acceptance. Assignee hereby accepts such assignment to it of the
Assigned Shares subject to the terms, conditions, covenants, representations,
warranties, indemnities and agreements set forth herein, and hereby acquires the
Assigned Shares free and clear of all Liens.
     5. Representations and Warranties. Assignor and Member, jointly and
severally, make the following representations and warranties to the Assignee
intending that the Assignee rely upon each of such representations and
warranties to induce the Assignee to enter into and to complete the transactions
contemplated by this Assignment, as follows:

 



--------------------------------------------------------------------------------



 



          5.1.1 The Assignor holds of record 377,000 shares of the Company
Common Stock which constitutes all of the shares of the Company Capital Stock
that either the Assignor or Member own in the Company, and such shares are fully
paid and non-assessable. The Assignor owns the Assigned Shares free and clear of
any restrictions on transfer, Liens, encumbrances, security interests, options,
warrants, purchase rights, contracts, commitments and/or other rights
whatsoever. Neither the Assignor nor the Member is a party to any option,
warrant, purchase right or other contract or commitment whatsoever that could
require the Assignor to sell, transfer or otherwise dispose of any capital stock
or other securities of the Company including the Assigned Shares (other than
this Assignment) or that could require the Member to sell, transfer or otherwise
dispose of any interest in the Assignor. Neither the Assignor nor the Member is
a party to any voting trust, proxy, voting rights agreement or other agreement
or understanding with respect to the voting of any capital stock of the Company.
Neither the Assignor nor the Member owns any interest in or securities of any
Subsidiary.
          5.1.2 The Assignor is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Florida.
The Assignor has the limited liability company power to own its properties and
to carry on its business as now being conducted. The Assignor and Member each
have full power, capacity and authority to execute and deliver this Assignment,
to perform all obligations hereunder required to be performed by them and to
sell, transfer and assign the Assigned Shares to Assignee free and clear of all
Liens. The Member is the legal representative of the Assignor and has full
authority and capacity to execute and deliver this Assignment on behalf of the
Assignor.
          5.1.3 The execution and delivery of this Assignment and the
consummation of the transactions contemplated hereby have been duly authorized
by all limited liability company action on the part of Assignor necessary to
authorize this Assignment and to consummate the transactions contemplated
hereby. This Assignment has been duly executed and delivered by Assignor and
Member and constitutes the legal, valid and binding obligation of Assignor and
Member, enforceable against each of Assignor and Member in accordance with its
terms.
          5.1.4 Neither the execution and delivery of this Assignment, nor the
consummation of the transactions contemplated hereby, will (a) conflict with or
violate the Articles of Organization or Limited Liability Company Agreement of
the Assignor, in each case as amended or restated, or the articles of
incorporation or bylaws of the Company, (b) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, or charge or
other restriction of any government, Governmental Entity, or court to which the
Assignor or Member is subject, (c) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify or cancel, or require any notice
under any agreement, contract, lease, license, instrument or other arrangement
to which the Assignor or Member is a party, by which the Assignor or Member is
bound or to which any of its assets are subject, (d) require Assignor or the
Member to give any notice to, make any filing with, or obtain any authorization,
consent or approval of any Governmental Entity or other Person or (e) obligate
the Assignor or the Member to pay any broker’s or finder’s fees.
          5.1.5 Other than the Employment Agreement and Sales Commission
Agreement between the Company and Member (each of which are in good standing),
neither the Assignor nor the Member has any claims against the Company or any
Subsidiary, whether present or future, contingent or unconditional, fixed or
variable, under any Contract or on any other basis whatsoever, whether in equity
or at law.
          5.1.6 Assignor and Member acknowledge and agree that they are entering
into this Assignment in lieu of receiving the benefits under the Merger
Agreement. Assignor and Member further represent and warrant that they are
sophisticated investors, able and accustomed to fending for themselves in
financial matters, and that they understand that the benefits they may have
received under the Merger Agreement including the value of the Parent Common
Stock investment may have been greater than the Consideration Assignor is
receiving under the terms of this Assignment. Assignor and Member also represent
that they have had the opportunity to consult with their own legal, investment
and tax advisors concerning the terms of this Assignment and the Merger
Agreement and their rights and obligations under this Assignment and the Merger
Agreement and that they are relying on their own examination of the Company and
Assignee, including the merits and risks involved in making any decision to
enter into this Assignment, and have knowingly and voluntarily entered into this
Assignment in lieu of the transactions under the Merger Agreement. Assignor and
Member acknowledge and agree that the foregoing representations and warranties
and Assignee’s reliance thereon are a material inducement to Assignee’s
willingness to enter into and consummate the transactions contemplated by this
Assignment.

2



--------------------------------------------------------------------------------



 



     6. Indemnification. The Assignor and the Member shall jointly and severally
indemnify, defend and hold the Assignee harmless from any and all liabilities,
obligations, claims, damages, fines, penalties, taxes, costs and expenses
(including all court costs and reasonable attorneys’ fees, and the costs, fees
and expenses incurred to collect or enforce any judgment or other relief
granted), which the Assignee may suffer or incur as a result of or relating to
the breach or inaccuracy of any of the representations, warranties, covenants or
agreements made by the Assignor or the Member in or pursuant to this Assignment.
This indemnification provision shall survive the consummation of the
transactions contemplated by this Assignment.
     7. Release. Each of the Assignor and the Member hereby releases, remises
and forever discharges the Company, its Subsidiaries, Assignee and their
respective affiliates, and each of their respective former or present officers,
directors, employees, agents, shareholders, members, managers, partners, heirs,
personal representatives, predecessors, successors and assigns from and against
any and all claims, demands, actions, causes of actions, agreements,
obligations, debts, costs, expenses, judgments, damages and liabilities of
whatever kind or nature in law, equity or otherwise, whether or not now known or
suspected, that have existed or may have existed, or that do exist or that
hereafter shall or may exist based on any facts, events or omissions occurring
at any time from the beginning of time to the date hereof arising out of or
related to any rights that Assignor or Member may have as a result of Assignor’s
owning or holding the Assigned Shares or otherwise.
     8. Miscellaneous.
          8.1 Confidentiality. The terms of this Assignment shall be and remain
confidential, and shall only be disclosed in accordance with applicable legal
process or applicable securities laws.
          8.2 Entire Agreement. This Assignment, and the Exhibits attached
hereto contain the entire agreement and understanding of the parties with
respect to the subject matter hereof, and all prior agreements and
understandings of the parties with respect to such subject matter are hereby
superseded.
          8.3 Governing Law; Exclusive Jurisdiction; Attorneys’ Fees. This
Assignment shall be governed by and construed in accordance with the laws of the
State of Florida, without application of its principles of conflicts of laws.
Each of the parties hereto irrevocably consents to the exclusive jurisdiction
and venue of any court within Broward County, State of Florida, in connection
with any matter based upon or arising out of this Assignment or the matters
contemplated herein, agrees that process may be served upon them in any manner
authorized by the laws of the State of Florida for such persons and waives and
covenants not to assert or plead any objection which they might otherwise have
to such jurisdiction, venue and such process. Each party agrees not to commence
any legal proceedings related hereto except in such courts. The prevailing party
in any litigation arising pursuant to this Assignment shall be entitled to
recover from the non-prevailing party its reasonable attorneys’ fees and costs,
through appeal.
          8.4 Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Assignment and, therefor, waive the application of any Law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.
          8.5 Counterparts. This Assignment may be executed in counterparts and
by facsimile and other electronic means including PDF, each of which shall be
deemed an original and all counterparts shall be deemed to constitute one and
the same agreement.
[remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Assignment as of the
date set forth on the first page of this Assignment.

            ASSIGNOR:

P & C HOLDINGS, L.L.C., a Florida limited
liability company
      By:   /s/ Nicholas Cascione        Name:   Nicholas Cascione, Sole Member 
              MEMBER:
      /s/ Nicholas Cascione       Nicholas Cascione                ASSIGNEE:


SWISHER HYGIENE INC., a Delaware corporation
      By:   /s/ Thomas E. Aucamp        Thomas E. Aucamp, Executive Vice
President             

            ACKNOWLEDGED BY:

CHOICE ENVIRONMENTAL SERVICES, INC.
      By:   /s/ Glen Miller        Glen Miller, Chief Executive Officer         
   

[Signature page to Assignment of Shares]

